Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims filed 5/19/2022 were received and have been entered. 
Claim 1 has been amended. Claims 2 and 21 have been canceled. Claims 1 and 3-20 remain present in this application. 
The rejection of claims 1 and 3-20 under 35 USC 112(b) are withdrawn in view of the amendments. 
The claim amendments have overcome the Son and Hanazawa prior art rejection. 
	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 3-20 are allowed over the prior art of record. 
Claimed invention teaches “a display substrate” including claimed limitations “wherein the second electrodes of the two switching transistors and the first electrode of the driving transistor are an integral structure, and the integral structure includes a first conductive portion extending in the first direction, an orthographic projection of the first conductive portion on the substrate, the orthographic projection of the power signal line pattern on the substrate, and the orthographic projection of the second electrode plate of the storage capacitor on the substrate have a first overlapping region, and the first overlapping region does not overlap an orthographic projection of the data line pattern on the substrate.”
Claimed structures in combination with the claimed limitations of the base claim are neither, singularly or in combination, disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: May 23, 2022